Title: To Thomas Jefferson from John Taliaferro, 4 June 1821
From: Taliaferro, John
To: Jefferson, Thomas


Dear Sir,
Hagley, near Fredericksburg,
4th of June 1821–
You will receive this from Mr Ridgeley a young gentleman of my acquaintance of great respectability & merit from Lexington in the state of Kentucky, who proposes to pass thro’ your neighborhood in his way home, & has expressed an earnest desire to avail himself of the only opportunity which he may have to see you. He calculates on his way to receive a letter of introduction to you from his relative Mr Short, whom you have long known. This is intended to obviate any embarrassment which the failure to receive the letter of Mr Short might produce. With the sincere wish that you may enjoy good health, & that your useful life may be long spared to us, I am dear Sir most respectfully & trulyYour friend & ServtJohn Taliaferro